::
                  ‘.        :“. 2


                             .:,,
                               j:,




.   .

    .




        a.   _’
.   .




                 .




        .:   .       .   .
                   You hcivo stzted that 'the rieero
                                                   fact.that paymsnt on :
         the ch3ck ma stopped indzcatcs that the person probably had
         tho mwoy to COVQPthe check in the bszk.at ths t'+a it waj
         &3X3l. " For the pwpoecs of this oplnlcn, 80 csrmse that, ti.
         ths.caoa pmzentod by you, the &aver of the check had, at the
         tine of @vln;; ths ctLEi&,~tsfficiont furs& ~vith t;fibank'cn
         vlilch It was &awn to pey,.not   oal3 tlxitchock, but all othoor'
         checksr dmfta end orders upon cuch fuuds bt that Wm.        And
         our couc~uslo~ 13 lil.l3lt6ato suc5 a stga of facts.     .’
    .-                                                              .       ;
                   sectron 4 of nrt1c10,1!%5, PenaX Code k 1925, &BY
         which prosqmtirm was XaitlIn the:.Cumlln C98Cj RaS bWSl We-            '
         pen+3 by Article 5676 &the     P@%l Cede, Section I.; whLch
         read8 'no foll5vst
                                                        .




.        -




                              i
                   _.~        . .
                         ‘.      ;
.


                                                                        .
                                .:
                                                    _’
‘.   .     . .




         tho bank, pork,   firm 02 o&porsti&    upm
         whtch it us3 Ma*wu and use uct paid. ‘!




                                               IJ. R. Allen
                                               . A~~fstnnt